UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    MITCHELL WINE,

                         Plaintiff,

                         v.                            Case No. 1:21-cv-03349 (TNM)

    DEPARTMENT OF THE INTERIOR,

                         Defendant.

                                      MEMORANDUM OPINION

         Before the Court is pro se Plaintiff Mitchell Wine’s Motion for a New Trial, see Pl.’s

Mot., ECF No. 54, which the Court construes as a motion to alter or amend judgment under Rule

59(e), see Fed. R. Civ. P. 59(e). 1 Wine argues that this Court improperly dismissed his Civil

Service Reform Act (CSRA) claim as time-barred when he in fact timely raised it. See Pl.’s Mot.

at 1. 2 And Wine also submits evidence on his Freedom of Information Act and Privacy Act

claims, see id. at 2–3, for which the Court held he failed to exhaust administrative remedies, see

Mem. Op. at 6–7, ECF No. 52.

         The Court declines to reconsider its holding on exhaustion because Wine has provided no

new evidence that such extraordinary relief is warranted. And the Court finds that Wine’s CSRA

claim is moot. Wine appealed a decision by the Merit Systems Protection Board to this Court.

But later, he refiled that same case before the Board and received another ruling. Therefore, the

relief Wine sought (this Court’s review of the Board’s initial dismissal) can no longer be granted.




1
  Because Wine has not had a trial, Rule 59(a)(2) is inapplicable, despite Wine’s arguments to
the contrary. See Pl.’s Reply, ECF No. 56.
2
    The Court refers to the ECF-generated page numbers when citing to Wine’s filings.

                                                 1
                                                 I.

        The Court has already recounted the facts of this case. See Mem. Op. at 2–3. The core of

Wine’s suit is a FOIA request he submitted to the Department of the Interior regarding an alleged

break-in by government officials at his property. See Second Am. Compl. at 1, ECF No. 32.

Interior produced one email responsive to the FOIA request, but Wine was dissatisfied and sued.

See generally id. The Court found that Wine did not file an administrative appeal of his FOIA

request to Interior before suing here. See Mem. Op. at 2–3; 6–7. So it granted Interior summary

judgment on this claim because Wine failed to exhaust administrative remedies. See id. at 7.

        In his Rule 59(e) Motion, Wine now claims that he “recently attempted to exhaust

administrative remedies” for his FOIA request. See Pl.’s Mot. at 2. And he submits a letter from

Interior discussing documents responsive to his FOIA request. See id., Ex. 1, ECF No. 54-1.

Wine claims that the letter is “proof” that Interior “do[es] not intend to allow exhaustion of

administrative remedies.” Id. at 3; see also id. at 2 (arguing that Interior is “precluding” him

from exhausting administrative remedies).

        Wine also seeks reconsideration of the Court’s dismissal of his CSRA claim as time-

barred. See id. at 1; see also Mem. Op. at 8–9. Wine argues that he filed an appeal of the

Board’s dismissal of his CSRA claim here within the required 30-day time frame. See Pl.’s Mot.

at 1.

        The Board’s administrative law judge (ALJ) initially dismissed Wine’s CSRA claim in

January 2022 because Wine argued that the ALJ was not properly appointed. See First Am.

Compl., Ex. 1 (Initial Decision), ECF No. 8. In his decision, the ALJ explained that the Board




                                                 2
was evaluating the effect of Lucia v. Securities Exchange Commission, 138 S. Ct. 2044 (2018) 3

on the authority of its ALJs. See id. Therefore, “in the interests of administrative efficiency,”

the ALJ dismissed Wine’s case pending the Board’s evaluation of Lucia’s effect. See id. The

Board’s decision contained the following language: “This appeal will be automatically refiled

by the Board on or around November 1, 2022. If the Board issues a decision addressing the

Lucia issue prior to that date, [Wine] may file a request to refile the appeal.” Id.

       Because of this language, this Court requested supplemental briefing from the parties as

to whether the automatic refiling deadline mooted Wine’s request for reconsideration as to his

CSRA claim. See Order, ECF No. 59.

                                                 II.

       Federal Rule of Civil Procedure 59(e) permits a party to file “[a] motion to alter or amend

a judgment” within 28 days after a court enters judgment. See Fed. R. Civ. P. 59(e). Granting

such motions “lie[s] within the discretion of the Court.” Mercy Gen. Hosp. v. Azar, 410 F. Supp.

3d 63, 70 (D.D.C. 2019). But such motions are “disfavored,” and the movant “bears the burden

of establishing extraordinary circumstances warranting relief from a final judgment.” Id. This

Court need not grant such a motion unless there is an intervening change in controlling law, new

evidence, clear error, or a need to prevent manifest injustice. See Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996). And a Rule 59(e) motion neither provides a chance “to reargue

facts and theories” previously litigated, nor “is it a vehicle for presenting theories or arguments

that could have been advanced earlier.” Rann v. Chao, 209 F. Supp. 2d 75, 78 (D.D.C. 2002).



3
  In Lucia, the Supreme Court held that the Securities and Exchange Commission’s ALJs violate
the Constitution’s Appointments Clause because they were officers of the United States
appointed by commission staff rather than by the President, courts of law, or the heads of
departments. See generally 138 S. Ct. 2044 (2018).

                                                  3
                                                 III.

       The Court first addresses Wine’s argument about his FOIA and Privacy Act claims and

then turns to his CSRA claim.

                                                 A.

       Recall that the Court dismissed Wine’s FOIA and Privacy Act claims for failure to

exhaust administrative remedies. See Mem. Op. at 6–7. Wine now argues that he has “attempted

to exhaust administrative remedies” but that Interior will not let him. See Pl.’s Mot. at 2–3. And

he submits a 2018 letter which he claims is “proof” that Interior will not allow him to exhaust.

See id., Ex. 1, ECF No. 54-1. Interior counters that Wine’s arguments do not cast doubt on the

Court’s prior ruling regarding exhaustion. See Opp’n to Pl.’s Mot. to Alter or Amend the J.

(Opp’n) at 4–5, ECF No. 55.

       The Court agrees with Interior. Wine neither submits new evidence nor describes any

error of the Court that warrants reconsideration of its prior holding on exhaustion. See generally

Pl.’s Mot. The 2018 letter does not show that Interior prevented him from exhausting

administrative remedies. See generally Second Am. Compl., Ex. 1. On the contrary, the letter

informs Wine how he may exhaust administrative remedies. See id. at 4 (explaining that Wine

may appeal Interior’s partial denial of his FOIA request under 43 C.F.R. § 2.57 by writing to a

particular address within a set amount of time). In any event, Wine had to exhaust administrative

remedies before suing here; he cannot claim that he is now trying to exhaust to obtain

reconsideration. See, e.g., CREW v. FEC, 711 F.3d 180, 182 (D.C. Cir. 2013).

       Though Wine now tries to argue that Interior is unlawfully withholding 36 documents

based on the information in the 2018 letter, see id. at 2, Wine sued Interior over its failure to

produce one email, see generally Compl. at 1, ECF No. 1 (referencing one email Interior has



                                                  4
about the agency’s alleged entry onto Wine’s property); First Am. Compl. at 2–3 (same); Second

Am. Compl. at 2, 4 (same). Because a Rule 59(e) motion is not “a vehicle for presenting theories

or arguments that could have been advanced earlier,” Rann, 209 F. Supp. 2d at 78, Wine cannot

now litigate Interior’s other withholdings.

        In short, Wine has produced no evidence warranting reconsideration of this Court’s

holding that he failed to exhaust administrative remedies for his FOIA and Privacy Act claims.

See Mercy Gen. Hosp., 410 F. Supp. 3d at 70. The Court will deny his motion as to these claims.

                                                   B.

        Next up is Wine’s argument that the Court improperly dismissed his CSRA claim as

time-barred when he in fact raised it in his First Amended Complaint. See Pl.’s Mot. at 1.

Interior argues that Wine did not timely raise this claim because that filing “was a nullity as it did

not comport with Rule 15.” See Opp’n at 2. Perhaps, but the Court is also mindful that it must

“construe pro se filings liberally,” and should read all of Wine’s filings together before granting

a motion to dismiss. Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999); accord

Weise v. FBI, No. 1:20-cv-2572, 2022 WL 13947753, at *2–3 (D.D.C. Oct. 24, 2022) (discussing

the tension between requiring litigants to comply with the Federal Rules of Civil Procedure and a

court’s duty to read all of a pro se litigant’s filings together).

        But even if Wine timely raised his CSRA claim, the Court now finds that it is moot.

Article III of the Constitution limits this Court’s jurisdiction to “actual, ongoing controversies.”

Honig v. Doe, 484 U.S. 305, 317 (1988). “Judicial review is precluded where events have so

transpired that a judicial decision will neither presently affect the parties’ rights nor have a more-

than-speculative chance of affecting them in the future.” Abdelfattah v. DHS, 787 F.3d 524, 534

(D.C. Cir. 2015) (cleaned up). “If the court determines that a claim is moot because it no longer



                                                    5
presents a live controversy, the court lacks jurisdiction to entertain the claim, and must dismiss

it.” Han v. Lynch, 223 F. Supp. 3d 95, 103 (D.D.C. 2016).

        The decision Wine initially presented for review is the Board’s dismissal of his CRSA

claim for procedural reasons. See, e.g., First Am. Compl. at 1; Second Am. Compl. at 1. And he

seeks reconsideration of the Court’s dismissal of his Second Amended Complaint. See Pl.’s

Mot. at 1. In its dismissal, the Board explained to Wine that it would automatically refile his

appeal after November 1, 2022. See Initial Decision. But Wine beat the Board to it; both parties

aver that Wine himself refiled his CSRA claim in August 2022. See Pl.’s Resp. to Court Order at

1, ECF No. 65; Def.’s Notice at 1, ECF No. 66. Interior also submits the Board’s decision

deciding Wine’s refiled case. See Def.’s Notice, Ex. A.

        Because Wine recently refiled his CSRA claim with the Board, and the Board decided it,

any ruling by this Court as to the initial dismissal will not “affect the parties’ rights.”

Abdelfattah, 787 F.3d at 534. This is so because Wine has effectively received the relief he

sought: the Board’s adjudication of his CSRA claim. See, e.g., Second Am. Compl. at 1, 3;

Def.’s Notice, Ex. A. Thus, there is no live controversy as to the Board’s initial, procedural

dismissal and Wine’s Rule 59(e) motion is moot as to this claim. See, e.g., Cierco v. Lew, 190 F.

Supp. 3d 16, 25 (D.D.C. 2016) (finding a case moot where plaintiffs obtained the relief sought in

their Complaint).

                                                  IV.

        For these reasons, Wine’s Motion for a New Trial, which the Court construes as a Rule

59(e) motion, will be denied. A separate Order will issue today.

                                                                                   2022.12.14
                                                                                   16:59:34 -05'00'
Dated: December 14, 2022                                TREVOR N. McFADDEN, U.S.D.J.

                                                   6